DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “positioning unit” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: “Positioning mechanism for the automated positioning of a longitudinal wire and a cross wire of the reinforcement to be produced” with corresponding structure of a linear adjuster [paragraph 0061]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “wherein the device is designed to…” – it is unclear what the metes and bounds of this phrase is and therefore it is unclear what is required by the claim.  This claim only states that a desired function to “automatically connect,” but it is not clear what particular structure of the device can perform the claimed function.
Claim 2 recites: “wherein the device aligns a cross wire and a longitudinal wire at an angle to one another.” It is not clear what structural element of the device can perform “align(ing).”

 Claim 3 recites: “wherein the binding element is designed as a bending wire and/or as a bending tie.”  Wherein statements are used to further define previously set forth elements. In this 
Claim 6 recites: “wherein the device is designed to…” – it is unclear what the metes and bounds of this phrase is and therefore it is unclear what is required by the claim. This claim only states that a function is desired, but it is not clear what particular structure of the device can perform the claimed function.
Claim 7 recites: “wherein the device is designed to…” – it is unclear what the metes and bounds of this phrase is and therefore it is unclear what is required by the claim. This claim only states that a function is desired, but it is not clear what particular structure of the device can perform the claimed function.
Claim 8 recites: “wherein the device is designed to…” – it is unclear what the metes and bounds of this phrase is and therefore it is unclear what is required by the claim. This claim only states that a function is desired, but it is not clear what particular structure of the device can perform the claimed function.
Claim 9 recites: “wherein the device has two or more binding units” – it is unclear if the two or more binding units include the binding unit set forth in claim 1 or these units are in addition to the binding unit set forth in claim 1.
Claim 11 recites: “wherein the device is designed to…” – it is unclear what the metes and bounds of this phrase is and therefore it is unclear what is required by the claim. This claim only 
Claims 12-14 recites: “configured in such a way that…” – it is unclear what the metes and bounds of this phrase is and therefore it is unclear what is required by the claim. This claim only states that a function is desired, but it is not clear what particular structure of the device can perform the claimed function.
Regarding claim 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally claim 15 recites, “wherein the device is designed to…” – it is unclear what the metes and bounds of this phrase is and therefore it is unclear what is required by the claim. This claim only states that a function is desired, but it is not clear what particular structure of the device can perform the claimed function.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galanos (EP 2196271), as best understood.
With regards to claim 1, Galanos discloses a device for producing a reinforcement, comprising positioning mechanisms (13) for the automated positioning of a longitudinal wire and a cross wire of the reinforcement to be produced [paragraphs 0022, 0026 and 32],
wherein the device has a binding unit (26, 27), wherein the device is designed to automatically connect the positioned wires by way of a binding element at a binding point by using the binding unit [paragraph 0001 and 0003, 0026].
With regards to claim 2, Galanos discloses, as best understood, wherein the device aligns a cross wire and a longitudinal wire at an angle to one another.
With regards to claim 3, Galanos discloses, as best understood, wherein the binding element is designed as a bending wire and/or as a bending tie. 
With regards to claim 4, Galanos discloses wherein the positioning mechanisms have a positioning unit (29) in order to position the binding unit [paragraph 0026].
With regards to claim 5, Galanos discloses wherein the device has a welding system, by which the longitudinal wire and the cross wire can be connected to one another [at least paragraph 0027].
With regards to claim 6, Galanos discloses, as best understood, wherein the binding unit is designed in such a way that the binding element can be wound around a cross wire and a longitudinal wire at the binding point.
With regards to claim 7, Galanos discloses, as best understood, wherein the binding unit is designed in such a way that a binding torque of the binding element at the binding point can be predetermined.

With regards to claim 9, Galanos discloses wherein the device has two or more binding units (26, 27).
With regards to claim 9, Galanos discloses wherein the two or more binding units can be positioned independently of one another by the positioning mechanisms.
With regards to claim 11, Galanos discloses, as best understood, wherein the device is designed in such a way that a binding direction of the binding element at the binding point can be predetermined.
With regards to claim 12, Galanos discloses, as best understood, wherein the device the binding unit is configured in such a way that different binding elements can be used.
With regards to claim 13, Galanos discloses, as best understood, wherein binding unit, is configured in such a way that a plurality of binding elements can be used.
With regards to claim 13, Galanos discloses, as best understood, wherein the binding unit is configured in such a way that different longitudinal and/or cross wires can be connected to one another.
With regards to claim 14, Galanos discloses, as best understood, wherein the device is designed as a cage binding machine, as seen in at least Figure 2.
Examiner notes the use of the term “can be” is interpreted as the device is capable of being used in the above claimed way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art: US Patent 5,665,254.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725